Citation Nr: 1110158	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a left bicep disability, claimed as left arm (bicep) pain.  

3.  Entitlement to service connection for costochondritis.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1993 and from July 1997 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The decision was promulgated by the RO in Winston-Salem, North Carolina.  

The Board acknowledges that additional evidence was added to the claims file following the April 2007 statement of the case.  On review, this evidence is not pertinent to the issues decided herein.  Hence, a remand for a supplemental statement of the case would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In November 2008, a statement of the case was furnished regarding entitlement to increased evaluations for right and left knee disabilities.  The Veteran did not perfect an appeal to either issue.  As such, they are not for consideration by the Board at this time.  

The issues of entitlement to service connection for sinusitis, costochondritis, and right carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a currently diagnosed left bicep disability that is related to active military service or events therein.  

2.  In August 2003, the RO denied entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran did not appeal this decision within one year following notification.  

3.  Evidence associated with the record since the August 2003 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  A left bicep disability, claimed as left arm (bicep) pain, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The August 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for right carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met regarding the claims decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2005, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection and provided notice of her and VA's respective obligations with regard to obtaining evidence.  

The Board acknowledges that in connection with her claim for left arm pain, the Veteran was not specifically provided information addressing how disability ratings and effective dates are assigned.  The Veteran was not prejudiced because entitlement to service connection for a left bicep disability is being denied, and any questions regarding the appropriate disability ratings or effective dates to be assigned are moot.  Moreover, information addressing how VA assigns disability ratings and effective dates was provided in connection with unrelated claims in May 2006 and May 2008.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  The claims file contains service treatment records and VA medical records.  The Veteran has not identified additional relevant records that need to be obtained.  

The Board acknowledges that the Veteran was not provided a VA examination regarding her claimed left arm (bicep) pain.  As discussed below, evidence of record does not indicate a currently diagnosed left bicep disability.  The Board has considered the Veteran's reports of current symptoms, but does not find evidence sufficient to suggest a relationship to active military service.  As such, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4).  

In light of the favorable decision to reopen the claim of entitlement to service connection for right carpal tunnel syndrome and to remand for further development, a detailed explanation of how VA complied with the VCAA with regard to that issue is unnecessary.  

Analysis

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service- connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In her May 2005 claim, the Veteran reported that she had left arm pain that began in February 1998.  In the May 2007 Form 9, the Veteran reported that she was treated for left arm pain on several occasions and was given profiles that restricted her from participating in physical exercise and limited her lifting.  She reported still having problems with her left arm and there were times when it was painful to get dressed or do tasks around the house.  

Review of service treatment records shows that she was seen in February 1998 with complaints of pain in the biceps.  Her left arm hurt when she bent it.  On examination, there was no swelling, bruising, redness, or deformity.  The assessment was muscle strain.  She was prescribed Motrin, hot/cold packs, and no pushups.  The Board observes that the Veteran was placed on profile multiple times during her second period of service, but this was related to back pain.  On report of medical history completed in January 2003, she did not report any left bicep pain and the upper extremities were reported as normal on clinical evaluation.  On examination in May 2003, complaints or findings related to left arm pain were not noted.  

On review, VA records are negative for complaints or treatment related to left bicep pain, and evidence of record does not show a current left bicep disability.  The Board has considered the Veteran's reports of continued problems with her left arm and acknowledges that she is competent to report left arm pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Notwithstanding, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In sum, there is no evidence of a chronic left bicep disability during service and the record does not contain competent evidence establishing a currently diagnosed left bicep disability related to active military service or events therein.  Accordingly, service connection is denied.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

New and material evidence

In August 2003, the RO denied entitlement to service connection for bilateral carpal tunnel syndrome, essentially based on a finding that carpal tunnel syndrome was not shown in service or on VA examination.  The Veteran did not perfect a timely appeal.  Hence, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2005, the Veteran submitted a claim to reopen.  In October 2005, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to carpal tunnel syndrome of the right and left upper extremities.  The Veteran disagreed with the determination not to reopen a claim for right carpal tunnel syndrome and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the August 2003 decision included the Veteran's service treatment records and a May 2003 pre-discharge VA examination.  

Service records show that the Veteran was seen in July 2000 with complaints of numbness in the right hand.  Assessment was mild carpal tunnel syndrome versus wrist sprain.  She was given a wrist brace to wear at night and as needed.  In September 2000, the Veteran was diagnosed with bilateral mild carpal tunnel syndrome, left acute.  In May 2001, the Veteran was again seen with complaints of wrist pain.  Diagnosis was radial nerve neuritis most likely secondary to overuse.  

On VA examination in May 2003, the Veteran reported a two to three year history of developing wrist pain.  She had been given wrist splints, but nerve conduction studies were never performed.  She reported the use of wrist splints approximately two times per month for a day at a time with resolution of symptoms.  She had no complaints on the day of the examination.  Objectively, hand strength and range of motion of the wrist were within normal limits.  Regarding the claimed condition of carpal tunnel syndrome, the examiner indicated that no diagnosis was made because there was no pathology to render this diagnosis.  

Evidence received since the final August 2003 decision includes a January 2007 VA peripheral nerves examination.  At that time, the Veteran reported wrist and forearm pain starting when she was doing a lot of typing in service.  The symptoms come and go and she gets a flare every couple months.  Diagnosis following physical examination was bilateral carpal tunnel syndrome.  

On review, this evidence is new as it was not previously considered.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it shows a current diagnosis of carpal tunnel syndrome and suggests intermittent symptoms since service.  In making this determination, the Board acknowledges that the diagnosis was not confirmed by nerve conduction studies.  In determining whether evidence is new and material, however, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As the claim of entitlement to service connection for right carpal tunnel syndrome is reopened, the Board must consider the merits of the claim.  As explained below, the Board finds that further development is needed.



ORDER

Entitlement to service connection for left bicep disability, claimed as left arm (bicep) pain, is denied.  

New and material evidence having been received, the application to reopen a claim of service connection for right carpal tunnel syndrome is granted.


REMAND

Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant treatment records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Sinusitis

In her May 2005 claim, the Veteran reported that her sinusitis began in 1998.  In the May 2007 Form 9, the Veteran indicated that she did not have sinus problems before service.  She reported being assigned to a field unit where they used potbelly stoves, that the coal they used would get "everywhere," and that it would take weeks before all of the soot would clear her nasal system.  

Service records show the Veteran was treated for a sinus headache in January 1999.  On the January 2003 report of medical history, the Veteran reported that she was seen on several occasions during service for sinus problems and given medication.  The examiner indicated that her sinus congestion responded to decongestants.  Her sinuses were reported as normal on clinical evaluation.
 
VA record dated in February 2004 indicates the Veteran was seen to establish primary care.  On review of symptoms, she reported chronic sinus congestion and that she used over-the-counter medication which helped eventually.  The assessments included chronic sinusitis.  

On review, the Veteran was treated in service for a sinus headache and is competent to report continued sinus congestion and use of medication.  Charles.  Medical records shortly following discharge include a diagnosis of chronic sinusitis and VA records show continued treatment for sinus related complaints.  Considering the evidence of record, the Board finds that a VA examination and medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  

Costochondritis

In her May 2005 claim, the Veteran reported costochondritis beginning in January 2000.  In the May 2007 Form 9, the Veteran indicated the reason why there were not more complaints during service was because she learned to deal with the problem.  She also reported that she worked in a health clinic so this gave her easier access to a physician for treatment, apparently off the record.  She reported pain in her chest to this day and that she was already taking pain medication for other service-connected disabilities.  

Service treatment records show that the Veteran was seen in January 2000 and March 2001 with complaints of chest pain.  Diagnosis was costochondritis.  Complaints related to chest pain were not noted on report of medical history completed in January 2003 or on pre-discharge VA examination in May 2003.  

The Veteran underwent a VA examination in January 2007.  At that time, she reported the onset of anterior chest pain in 2000 and that she continues to experience chest pain every couple of months.  On physical examination, there were no chest wall deformities and no muscle atrophy or weakness.  The diagnosis was costochondritis.  The examiner did not provide an opinion regarding etiology.  

Evidence of record shows a current diagnosis as well as in-service complaints.  The Veteran has also reported continued symptoms.  As such, additional VA examination and medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  

Carpal tunnel syndrome

In her May 2005 claim, the Veteran reported carpal tunnel syndrome beginning in July 2000.  As discussed, she was treated in service for wrist and hand pain.  

VA records show the Veteran presented in June 2005 with complaints of right lower arm, wrist and hand pain.  She reported a lot of computer work and that she started wearing a right wrist splint.  Diagnosis was lateral epicondylitis.  She was given a wrist support and a gel band.  

A VA examination in January 2007 included a diagnosis of carpal tunnel syndrome, but a medical nexus opinion was not provided.  VA records dated in February 2007 indicate the Veteran was seen for right wrist pain.  The assessment was right wrist flexor tendonitis.  In March 2007, the Veteran was issued a right wrist splint and small support.  

On review, it is unclear whether the Veteran has a confirmed diagnosis of right carpal tunnel syndrome or other right wrist disability that is related to her complaints during service.  Therefore, additional VA examination and opinion is warranted.  38 C.F.R. § 3.159(c)(4).  

Finally, VA treatment records were last printed in October 2008.  Additional relevant VA medical records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request relevant VA medical center and outpatient records for the period since October 2008.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should schedule the Veteran for an appropriate examination to determine the nature and etiology of claimed sinusitis.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Following the examination the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed sinusitis is related to military service or events therein.  The examiner is requested to provide a complete rationale for any opinion offered.  In preparing any opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of the Veteran's sinusitis is unknowable.  The examiner is to append a copy of their Curriculum Vitae to the examination report.

3.  The RO/AMC should also schedule the Veteran for an orthopedic examination to determine the nature and etiology of claimed costochondritis and right carpal tunnel syndrome.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any currently diagnosed costochondritis, as well as any  diagnosed right carpal tunnel syndrome or other right wrist disability is related to military service or events therein.  The examiner is to provide a complete rationale for any opinion offered.

In preparing an opinion, the examining physician must note the following: 

? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed costochondritis, right carpal tunnel syndrome, or other right wrist disability is unknowable.  

The examiner is to append a copy of their Curriculum Vitae to the examination report.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for sinusitis, costochondritis, and right carpal tunnel syndrome.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


